Per curiam.
Respondent James O. Wilson, Jr., a lawyer from Fayetteville1, has petitioned for voluntary surrender of license to practice law in the State of Georgia. His petition is based primarily upon his poor health (he has been declared totally disabled by his insurance company due to his health).
Respondent, in his petition, waives all time and hearing requirements and requests that pursuant to Rule 4-104(A), that this Court accept, effective immediately, his voluntary surrender of his license to practice law.
In view of the recommendation of the Review Panel that Respondent be allowed to surrender his license to practice law, it is directed that he be allowed to surrender his license. Before any reinstatement petition is granted, he must comply with the reinstatement rules in effect at such time.
Application for voluntary surrender of license is granted.

All the Justices concur.

*168Decided April 14, 1988.
William P. Smith III, General Counsel State Bar, Joe David Jackson, Assistant General Counsel State Bar, for State Bar of Georgia.
Jerome J. Froelich, Jr., for Wilson.

 The Court cautions that the James 0. Wilson, Jr., who is the subject of this opinion should not be confused with James 0. Wilson, Jr., a practicing attorney in Savannah.